    Case: 1:10-cv-02550 Document #: 111 Filed: 09/08/20 Page 1 of 3 PageID #:304




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LABORERS’ PENSION FUND and                            )
LABORERS’ WELFARE FUND OF THE )
HEALTH AND WELFARE DEPARTMENT              )
OF THE CONSTRUCTION AND GENERAL            )
LABORERS’ DISTRICT COUNCIL OF              )
CHICAGO AND VICINITY, and JAMES S.         )
JORGENSEN, Administrator of the Funds,     )
                       Plaintiffs,         )
     v.                                    )                  Case No.: 10 C 2550
                                           )
RUANE CONSTRUCTION, INC., an Illinois      )                  Magistrate Judge Cole
corporation, and MARK RUANE, individually, )
                                           )
                        Defendants.        )

                          MOTION FOR REVIVAL OF JUDGMENT

       Now come Plaintiffs Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health

and Welfare Department of the Construction and General Laborers’ District Council of Chicago

and Vicinity and James S. Jorgensen, Administrator of the Funds (hereinafter collectively referred

to as the “Funds”), by and through their attorney, Patrick T. Wallace, and hereby move this Court

to Revive its January 21, 2014 judgment. In support of this Motion, Plaintiffs state as follows:

       1.      On January 21, 2014 this Court entered a judgment in Plaintiffs’ favor and against

Defendants Ruane Construction, Inc, and Mark Ruane in the amount of $430,910.05.

       2.      A balance of $133,771.16 of the Court’s January 21, 2014 judgment, plus post-

judgment interest, remains due and owing. See Declaration of Patrick Wallace attached hereto as

Exhibit A.

       3.       According to Rule 69(a)(1) of the Federal Rules of Civil Procedure, supplementary

proceedings in federal court are governed by applicable state law of the state in which the federal

court resides. See also TDK Electronics Corp. v. Draiman, 321 F.3d 677, 680 (7 th Cir. 2003) and
    Case: 1:10-cv-02550 Document #: 111 Filed: 09/08/20 Page 2 of 3 PageID #:305




Guillen v. Southern Illinois Hospital Services, et al., 2013 LEXIS 37950 (S.D. Ill. 2013) (both

applying Illinois state law to revival of federal judgments).

       4.      Revival of judgments in Illinois is governed by 735 ILCS 5/2-1602(a), stating that a

judgment may be revived by the filing of a petition to revive within 20 years after the entry of the

judgment.

       5.      Accordingly, the Funds request that the Court’s Judgment Order of January 21,

2014 be revived.

       WHEREFORE, Plaintiffs respectfully request that the Court’s January 21, 2014 judgment

against Defendants Ruane Construction., Inc, and Mark Ruane be revived.

Date: September 8, 2020                                Respectfully submitted,

                                                       Laborers’ Pension Fund, et al.


                                                       By: /s/ Patrick T. Wallace

Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540




                                                  2
    Case: 1:10-cv-02550 Document #: 111 Filed: 09/08/20 Page 3 of 3 PageID #:306




                                  CERTIFICATE OF SERVICE


       The undersigned certifies that he caused a copy of the foregoing Motion for Revival of

Judgment to be served upon the following person via the Court’s electronic notification system this 8th

day of September, 2020.

Paul A. Brocksmith
paul@brocklaw.com
Brocksmith & Brocksmith
40 Skokie Boulevard, Suite 400
Skokie, IL 60062-1601




                                                               /s/ Patrick T. Wallace




                                                  3
